Title: To George Washington from Joel Barlow, 24 April 1790
From: Barlow, Joel
To: Washington, George



Sir
Paris 24 April 1790

The Marquis de Marnasia, who will do me the honor to wait on your Excellency with this, is a gentleman of great respectability, a member of the national Assembly, & enjoys considerable fortune. He & many others are transfering their property to the United States, and are going to settle themselves on the Ohio near the Scioto. He requests me to take the liberty to announce to your Excellency their intentions, & to solicit for them your countenance & protection. I am confident of the good dispositions of these emigrants, that they will be industrious peaceable citizens & well attached to the Government under which they have chosen to reside. The Scioto Company for whom I act, has made sales of lands to a considerable number who are already gone & to many others who will soon follow them. I think it a fortunate circumstance for the interest of the United States that an agent for the sale of lands happened to be here at the time of this revolution in France. Great emigrations from this country must take place, and of consequence from many other parts of Europe, where the same spirit of emigration must inevitably extend. In governments so full of ancient & complicated abuses, &

in countries so full of inhabitants, it is in the nature of such reforms to render numbers of people of all classes uneasy with their situation. The rich cannot repair their shattered fortunes nor the poor find employment in any other country in Europe after leaving their own. There is therefore almost a physical necesity for their going to America. The United States is that part of America to which they are invited by the excellence of our government, and they are attracted to the Ohio by the excellence of the soil & climate. The vacant lands in that country offer to these people the very succour & consolation which they want, to render happy themselves & their posterity, under the administration of a government, which is regarded through Europe as the wisest & happiest in the world. It is doubtless for the interest of the United States (& I think it now in their power) to sink a considerable portion of the public debt by the sale of lands, & to introduce inhabitants, provided they are industrious. I think there can be no doubt of the good intentions of such men as purchase to go & cultivate for themselves, nor of the honest character of such hired laborers as they choose to accompany them. and none but people of these two classes will go.
I ask your Excellency’s pardon for the trouble of so long a letter. As the object of it promises to be of considerable magnitude, I thought it a duty I owed to your station as the guardian of my country’s welfare, as well as the dictate of personal veneration & respect, to make the communication to you in this early stage of the business. with every sentiment of gratitude & respect, I have the honor to be Sir your Excellency’s obet & most humble servt

J. Barlow

